Order entered October 29, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00264-CV

                           MARK ROSE, Appellant

                                       V.

          ECONOMY & DEVELOPMENT GENERAL TRADING
                  COMPANY US, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-20196

                                    ORDER

      In response to this Court’s order dated September 21, 2020, the court

reporter filed a letter stating that no record was taken of the hearing held on

February 13, 2020. Accordingly, the appellate record is now complete.

      Appellant shall file his brief on the merits on or before November 30, 2020.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE